Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 09/15/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Application Publication US 2018/0358894 A1) in view of Horiguchi et al. (WO 2022/044123 A1, hereinafter “Horiguchi”).	Regarding claim 1, Lee discloses (see Fig. 2 and Fig. 4A) a power conversion apparatus (220) comprising: a power conversion circuit including a semiconductor element (Sa, Sb, Sc, S’a, S’b, S’c of 420) arranged in each of an upper arm (Sa, Sb, Sc) and a lower arm (S’a, S’b, S’c) between DC links (top and bottom links of C), the power conversion circuit being electrically connected to an AC load (230) at an AC end (outputs between 420 and 230) between the upper arm and the lower arm; a voltage detector (B) configured to detect a voltage between the DC links (Vdc); a current detector (E) configured to detect a current flowing in the AC end (io); a control unit (430) configured to generate a gate command (Sic) for instructing operation of the semiconductor element based on a voltage value obtained by the voltage detector and a current value obtained by the current detector (430 generates Sic based on Vdc and io); and a gate driver (see GATE DRIVERs of Fig. 4A) configured to drive the semiconductor element based on the gate command (each GATE DRIVER drives each Sa, Sb, Sc, S’a, S’b, S’c based on Sic).	Lee does not disclose wherein the gate driver includes a gate current detector configured to detect a gate current of the semiconductor element and a circuit configured to determine a drive state of the semiconductor element from the gate current, and outputting a value corresponding to the drive state to the control unit.	However, Horiguchi teaches (see Fig. 9) wherein the gate driver (circuit of Fig. 9) includes a gate current detector (7 and 21) configured to detect a gate current of the semiconductor element (1) and a circuit (comprising 300 and 400) configured to determine a drive state of the semiconductor element from the gate current (see [0095] “an appropriate value can be set to the gate current upper limit reference value 14b according to the operating environment of the power semiconductor element 1, so that the arm short-circuit state can be reliably detected.”), and outputting a value corresponding to the drive state to the control unit (output of 300 is sent to 2 and 24).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion apparatus of Lee wherein the gate driver includes a gate current detector configured to detect a gate current of the semiconductor element and a circuit configured to determine a drive state of the semiconductor element from the gate current, and outputting a value corresponding to the drive state to the control unit, as taught by Horiguchi, because it can help provide protection to the components of the power conversion apparatus when a fault in the semiconductor element occurs, i.e. arm-short-circuit.	Regarding claim 2, Lee does not disclose wherein the control unit detects an abnormality in the semiconductor element by comparing the gate command with the value corresponding to the drive state.	However, Horiguchi teaches (see Fig. 9) wherein the control unit detects an abnormality in the semiconductor element (1) (see [0095] “an appropriate value can be set to the gate current upper limit reference value 14b according to the operating environment of the power semiconductor element 1, so that the arm short-circuit state can be reliably detected.”) by comparing the gate command (output of 2) with the value (output of 300) corresponding to the drive state (gate command of 2 is compared with the value by the comparing function of 24).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion apparatus of Lee wherein the control unit detects an abnormality in the semiconductor element by comparing the gate command with the value corresponding to the drive state, as taught by Horiguchi, because it can help provide protection to the components of the power conversion apparatus when a fault in the semiconductor element occurs, i.e. arm-short-circuit.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the gate driver includes the gate current detector, a turn-on current detection circuit, a turn-off current detection circuit, and a logic circuit, the turn- on current detection circuit being configured to detect the gate current at a time of a turn-on of the semiconductor element by making a comparison with a positive threshold value with a direction in which the gate current flows from the gate driver into the semiconductor element as positive, the turn-off current detection circuit being configured to detect the gate current at a time of a turn-off of the semiconductor element by making a comparison with a negative threshold value, and the logic circuit being configured to generate the value corresponding to the drive state using a detection result of the turn-on current detection circuit and the turn-off current detection circuit.”.	Claims 4-6 are objected due to their dependency on claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		Akahane (US Patent 11,228,307 B2) discloses an overcurrent detection device for a power switch including a gate current detection unit.  	Yamauchi et al. (US Patent 11,368,147 B2) discloses a gate drive circuit with gate current detection.	Naka et al. (US Patent 11,070,046 B2) discloses a short-circuit protection circuit for a self-arc-extinguishing type semiconductor element.	Mukunoki et al. (US Patent 11,012,066 B2) discloses a gate drive circuit with gate current detection.	Masuhara et al. (US Patent 10,917,083 B2) discloses a drive circuit with gate current detection.	Domes (US Patent 8,729,914 B2) discloses an RC-IGBT conduction state detection circuit.	Yabe et al. (US Patent 7,768,759 B2) discloses an over-heat protecting unit for a power switch including a gate current detection circuit.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838         

/KYLE J MOODY/Primary Examiner, Art Unit 2838